DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 12/07/2020. As directed by the amendment: Claims 1, 4-5, 7-9, 14, and 20 have been amended, claims 2-3 and 12-13 have been cancelled, and claim 21 is new. Thus, claims 1, 4-11, and 14-21 are presently pending in the application.
Applicant’s amendments to the specification have overcome the previous objection previously set forth in the Non-Final Office Action mailed 08/07/2020.

Response to Arguments
Applicant’s amendments to the claims overcome the previous rejection, the rejection is withdrawn. Claims 1, 4-11, and 14-21 are allowed

Allowable Subject Matter
Claims 1, 4-11, and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims in the application are allowed because the prior art of record fails to disclose either singly or in combination the claimed introducer sheath and the radial projections/ protrusions on first and 
Closest prior art: Kebede (WO 98/29026) (Fig.7C)
Regarding Claims 1, 14, and 20, Kebede fails to teach among all the limitations or render obvious radial protrusions/ projections on each pair of leaflets that engage to limit radial expansion of the expandable portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/T.I./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783